 

Exhibit 10.1 

 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made as of the Effective
Date (as defined in Section 1.2), by and between Six Props LLC, a Texas Limited
Liability Company ( collectively as the “Seller”) each having an office at 2
Cypress Pt, Amarillo, TX-79124, and First Capital Real Estate Operating
Partnership, L.P., a Delaware limited partnership, having an office at 410 Park
Avenue 14th Floor, New York NY 10022(the “Buyer”).

 

ARTICLE I

Purchase and Sale; Effective Date

 

Section 1.1.     Subject to the terms and conditions of this Agreement, Seller
agrees to sell, and Buyer agrees to purchase, at the price and upon the terms
and conditions of this Agreement, the following items (collectively, the
“Property”):

 

(i)          Those four (4) parcels of land commonly known as (1) 4300 Carriage
Way, Weatherford, OK-73096 (the “La Quinta Inn Property”); (2) 880 East I-20,
Colorado City, TX-79512 (the “La Qiunta Inn Property”); (3) 501 NE Georgia Ave,
Sweetwater, TX-79556 (the “Studio 6 Property”) and (4) 121 S. Lockhart Rd,
Stephenville, TX-76401 (“the Holiday Inn Express Property”) the “Land”), as more
particularly described on Exhibits A1-A4;

 

(ii)          all buildings, structures, fixtures, parking areas, and other
improvements located on the Land (collectively, the “Improvements”) (the Land
and Improvements collectively, the “Real Property”);

 

(iii)          all rights and appurtenances pertaining to the Real Property,
including all of Seller’s right, title and interest in and to the adjacent
streets, roads, alleys, strips, gores, easements, rights of ingress or egress,
rights-of-way, reversionary rights, and any other interests in, on, or to any
land, highway, street, road or avenue, open or proposed, in, on, across, in
front of, abutting or adjoining the Real Property, and any awards made or to be
made in connection therewith;

 

(iv)          all of Seller’s right, title and interest in and to (A) all
licenses, permits, certificates of occupancy, approvals, authorizations,
development rights, entitlements, and consents now and/or hereafter issued to
Seller by any federal, state, county or municipal authority in connection with
the Real Property (collectively, the “Permits”) to the extent they are
transferable and assignable, (B) all site and as-built plans, architectural
plans, development related documents, engineering plans, landscape plans,
architectural renderings, surveys, and environmental assessments or studies
(collectively, the “Plans”), if any, that are owned by Seller and that are in
Seller’s possession or control, which relate to the Real Property, (C) all
contracts executed by Seller (other than the leases set forth in Section
1.1(iv)) which are binding upon or relating to the Real Property, as set forth
in Schedule 1.1(iv) (collectively, the “Contracts”) to the extent they are
assignable, they extend beyond the Closing (as defined in Section 7.2), and
Buyer elects to assume them under Section 8.3 below, (D) all guaranties,
warranties and bonds, if any, made by any contractors, subcontractors, vendors
or suppliers to Seller regarding their performance or the quality of materials
supplied in connection with the construction of or operation of all or any of
the Real Property (collectively, the “Warranties & Guaranties”); and

 

1

 

 

(v)          all of Seller’s right, title and interest in and to the leases, and
licenses, together with the addenda, supplemental agreements, amendments and
modifications thereto, executed by Seller (the “Leases”) which relate to the
Real Property that are in effect as of the Effective Date, as set forth on
Exhibit D, together with all rents, reimbursements of real estate taxes and
operating expenses and all other sums due thereunder, and all guaranties
ensuring performance of the obligations under the Leases, together with all
prepaid rent, security deposits and letters of credit actually paid to or
received by Seller in connection with the Leases.

 

Section 1.2.     The “Effective Date” of this Agreement shall be May 18th 2018
for all purposes, regardless of the last date on which this Agreement is
actually executed by the parties, as indicated alongside such party’s signature.

 

ARTICLE II



Purchase Price; Escrow

 

Section 2.1.     The purchase price for the Property shall be $27,700,000.00
(the “Purchase Price”). The Purchase Price shall be payable as follows:

 

(a)          Five-Hundred Thousand Dollars ($500,000.00) in cash or certificated
Operating Partnership Units of Buyer (“OP Units”) within three (3) business days
after the mutual execution and delivery of this Agreement, and, if cash, in
immediately available wired federal funds (the “Initial Deposit”), to be held by
Buyer’s counsel (the “Escrow Agent”). The value and number of the OP Units to be
paid by Buyer to the Seller under this Agreement as Deposits or Extension Fees
shall be calculated based on the most current net asset value of such Units on
Buyer’s books at time of payment.

 

(b)          Five-Hundred Thousand Dollars ($500,000.00) in cash or OP Units
within two (2) business days following the expiration of the Due Diligence
Period (as hereinafter defined in Section 4.1(a) and , if cash, in immediately
available wired federal funds (the “Additional Deposit”), to be held in escrow
by Escrow Agent (the Initial Deposit, the Additional Deposit and the Extension
Deposit (if any), being referred to herein collectively as the “Deposit”).

 

(c)          the balance of the Purchase Price equal to the gross purchase price
of $27,700,000.00 through issuance of OP Units paid off at closing by Buyer less
any debt of Bank Mortgages, subject to prorations and adjustments for which
provision is made elsewhere in this Agreement, will be paid by Buyer through
issuance of OP Units to be converted for cash through conversion of the OP Units
to common shares of Buyer within 90 days and subsequently sold for cash. If at
least $5,000,000 (Five Million Dollars USD) of OP Units are not converted to
common shares of Buyer within 90 days of the closing date herein, then Buyer is
required to buy $5,000,000 (Five Million Dollars USD) of OP Units from Seller
with cash, at the last reported Net Asset Value (“NAV”) to purchase the Property
on the closing date; the remainder OP Units issued to Seller shall be converted
to Buyer’s own common shares or shares from other publicly traded companies in
which Buyer receives those shares, by December 31, 2018. Buyer herein is
required to buy back any and all OP Units that are not converted into publicly
traded common shares by December 31, 2018, from Seller, with cash, at the last
reported NAV used them to purchase the Property on the closing date, and said
buy back shall occur before January 30, 2019.

 

Section 2.2.     The Deposit shall be held by the Escrow Agent in a separate,
federally insured, interest-bearing escrow account in accordance with the
provisions of this Agreement, including, without limitation, the escrow
instructions set forth on Exhibit B annexed hereto. In the event the Closing
does occur, any interest earned on the Deposit shall be paid to Buyer and
credited against the Purchase Price. In the event the Closing does not occur,
the Deposit and any interest thereon will be disposed of in accordance with the
terms of this Agreement, including, without limitation, Article X. In the event
there is a conflict between the provisions of this Agreement and the provisions
of the supplemental escrow instructions, the provisions of this Agreement shall
govern.

 

2

 

 

Section 2.3.     Not Contingent: Buyer acknowledges and agrees that this
Agreement is not contingent upon the Buyer obtaining any financing.

 

Section 2.4     Seller understands and agrees that Buyer intends to obtain the
written consent (“Lender Consent”) of Centennial Bank (“Lender”) for Buyer to
assume the existing loan (the “Loan”) on the Weatherford Property and the
Sweetwater Property held by the Lender in the original principal amounts of
$3,725,000.00 and $3,137,600.00 respectively; Western Bank for Colorado City
Property in the principal amount of $3,600,000.00; Texas Bank for Stephenville
Property in the principal amount of $4,560,000.00. Buyer agrees to use
commercially reasonable and diligent efforts to obtain such Lender Consent and
to keep Seller reasonably informed of such efforts. The parties agree that the
Lender Consent must provide for, and the Lender must agree to: (1) the release
of Seller as borrower and the release of all guarantors and indemnitors from all
liability in respect of the Loan (“Seller Release”), and (2) the return to
Seller of all escrows, reserves, holdbacks, and like deposits the Lender may be
holding in connection with the Loan.  Buyer agrees to fund all such returned
escrows, reserves, holdbacks, and like deposits, or if Lender does not refund
such escrows, reserves, holdbacks, and like deposits, then the amount thereof
shall be paid by Buyer to Seller at closing.   All fees, including without
limitation, any assumption fee, of the Lender in connection with obtaining the
Bank Consent and consummating the Loan assignment and assumption shall be paid
by Buyer.  Buyer shall furnish a copy of the Lender Consent to Seller promptly
after receipt thereof by Buyer.  In the event the Lender provides the Lender
Consent and Seller Release as herein provided, Seller shall, at Closing, assign
to Buyer and Buyer shall assume from Seller all of Seller’s right, title,
interest and obligations in and to the Loan. In the event Buyer elects to
acquire the Property subject to the Loan then simultaneously with the closing
Seller and Buyer shall enter into a loan assumption agreement pursuant to which
Buyer assumes all liabilities, responsibilities and obligations with respect to
the Loan and indemnifies Seller for any and all loss, cost, damage or expense
resulting from such assumption of the Loan. Buyer may elect to bring in new
financing at any time.

 

ARTICLE III



Seller’s Documents; As Is

 

Section 3.1.

 

(a)          Seller has delivered to Buyer, or has made available to Buyer, the
diligence items (the “Seller’s Documents”) listed in Exhibit C attached hereto.
Buyer acknowledges that it has received all of the Seller’s Documents. Except as
otherwise expressly provided in Section 6.1(a) below, Seller does not represent
or warrant to Buyer the accuracy or completeness of any of Seller’s Documents.
Seller’s Documents are being delivered to Buyer as an accommodation only and
without recourse to Seller.

 

3

 

 

(b)          Buyer agrees that any and all information delivered by Seller or
its agents and representatives with respect to the Property, that is not
publicly available (hereinafter referred to as “non-public information”), shall
be held by Buyer in confidence and not released or shared with anyone except (i)
Buyer shall be entitled to make such disclosures to its investors, shareholders,
members, partners, affiliates, consultants, lenders (including proposed
lenders), employees, and professional advisors (collectively, “Buyer’s
Representatives”) to the extent reasonably necessary to allow Buyer to evaluate
the Property, provided such Buyer’s Representatives have been advised of the
terms of this Section 3.1(b), and (ii) Buyer shall be entitled to make such
disclosure to the extent required by law (including, without limitation, any
disclosure required under any federal or state securities law), or by any rules
or policies of any governmental body; provided, however, that Buyer notifies
Seller of the nature of and reason for such disclosure at least ten (10)
business days prior to making such disclosure unless disclosure is required in a
shorter period of time by applicable law. If for any reason this transaction
does not close, at Seller’s written request, any such information and any copies
that have been made by Buyer shall be promptly returned to Seller or destroyed.
In either case, Buyer agrees not to (and to instruct Buyer’s Representatives not
to) retain any copies, summaries, extracts or other reproductions of non-public
information in whole or in part, except to the extent required by applicable
law; provided, however, that any non-public information so retained shall
continue to be bound by the terms of this Agreement. “Non-public information”
shall not include information that is (i) already published or available to the
public other than by a breach of this Agreement, (ii) rightfully received from a
third party not in breach of any obligation of confidentiality under this
Agreement or otherwise, or (iii) independently developed by Buyer or any of
Buyer’s Representatives without access to the non-public information. The
parties shall keep confidential and not disclose the transaction contemplated by
this Agreement except as necessary to consummate the same. The provisions of
this Section shall survive the termination of this Agreement for a period of one
(1) year.

 

Section 3.2.     EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT NEITHER SELLER NOR ANY EMPLOYEE, AGENT OR
REPRESENTATIVE OF SELLER, NOR ANY OTHER PERSON OR ENTITY REPRESENTING OR
PURPORTING TO REPRESENT SELLER, HAS MADE ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS OR IMPLIED, CONCERNING (i) THE CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL OR PHYSICAL CONDITION THEREOF,
OR (ii) THE LAWS, ORDINANCES, RULES AND REGULATIONS APPLICABLE TO THE PROPERTY,
OR THE COMPLIANCE OF THE PROPERTY THEREWITH, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, RULES OR REGULATIONS, OR (iii) THE SUITABILITY OR FITNESS OF
THE PROPERTY FOR THEIR CURRENT USE OR BUYER’S PROPOSED USE, OR (iv) ANY OTHER
MATTER OR THING AFFECTING OR RELATING TO THE PROPERTY. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, BUYER EXPRESSLY AGREES THAT THE PROPERTY IS BEING
SOLD “AS IS, WHERE IS”, WITH ALL FAULTS, AND THAT BUYER IS RELYING SOLELY ON ITS
OWN OPINIONS AND THE OPINIONS OF BUYER’S AGENTS AND CONSULTANTS AS TO THE
CONDITION OF THE PROPERTY, THE COMPLIANCE OF THE PROPERTY WITH ANY AND ALL LAWS,
RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, RULES
AND REGULATIONS, AND THE SUITABILITY OR FITNESS OF THE PROPERTY FOR THEIR
CURRENT USE AND BUYER’S PROPOSED USE. BUYER DOES HEREBY FOREVER RELEASE SELLER
OF AND FROM ANY AND ALL LIABILITIES, CLAIMS, CAUSES OF ACTION, LIABILITY FOR
CONTRIBUTION, AND ALL OTHER LIABILITIES ARISING OUT OF THE CONDITION OF THE
PROPERTY, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, INCLUDING CONDITIONS
CAUSED BY THE NEGLIGENCE OF SELLER, BUT EXCLUDING ANY LIABILITIES TO THE EXTENT
THEY ARISE OUT OF THE BREACH BY SELLER OF ANY REPRESENTATION OR WARRANTY
EXPRESSLY SET FORTH IN THIS AGREEMENT OR FRAUD.

 

4

 

 

ARTICLE IV



Due Diligence

 

Section 4.1.     

 

(a)          During the period commencing on the Effective Date and expiring at
5:00 P.M. (EST) on the twentieth (20th) day following the Effective Date (the
“Due Diligence Period”), Buyer shall have the right, at its sole cost and
expense, to review the Seller’s Documents and to conduct such inspections and
tests of the Real Property as Buyer deems reasonably necessary, subject,
however, to the terms and conditions set forth in this Agreement. If, in
connection with the performance of its due diligence, Buyer and/or its
engineers, architects, consultants, lenders, investors, partners, contractors,
agent or other representatives (collectively, “Buyer’s Representatives”) require
access to the Real Property, Seller agrees to reasonably cooperate with Buyer
and Buyer’s representatives; provided, however, such access shall be during
normal hours of operation of the Real Property and after 24 hours prior notice
to Seller pursuant to Section 12.1. Buyer acknowledges and agrees that its
access shall be subject to the rights of tenants under the Leases and that
Seller may not be able to arrange access to spaces controlled by tenants. Buyer
covenants and agrees that the inspections and tests shall be conducted in such a
manner that they do not cause any unreasonable interference with the business
operations of the tenants on the Real Property and that neither Buyer, nor its
employees, agents, engineers, consultants, contractors or other representatives,
shall conduct any interviews of any tenants.

 

(b)          Notwithstanding anything to the contrary contained herein, except
as expressly set forth in the next succeeding sentence, Buyer’s right to conduct
such inspections and tests shall not include the right to conduct any invasive
environmental testing, and neither Buyer nor any of Buyer’s Representatives
shall perform the same without the prior written approval of Seller, which
approval shall be in Seller’s sole discretion.

 

Section 4.2.     Prior to entry by Buyer or any of Buyer’s Representatives,
Buyer shall deliver to Seller evidence that Buyer (or its affiliate) and/or
Buyer’s Representative, whichever is applicable, has obtained and is maintaining
commercial general liability insurance in an amount not less than $1,000,000.00
that names Seller as an additional insured thereon and that insures Seller
against injury, death and property damage on or about the Real Property that
arises out of the acts, negligence and omission of Buyer and/or such engineer,
consultant, contractor or other representative; such coverage may be provided
under any blanket policy maintained by Buyer (or its affiliate) and/or Buyer’s
Representative so long as such policy shall contain a “per location” endorsement
ensuring that the above stated policy limits are available separately for any
injury, death and property damage relating to the Real Property and are not
reduced by claims arising from injury, death or property damage at other
locations. Buyer shall comply with, and shall use commercially reasonable
efforts, to cause Buyer’s Representatives to comply with, all laws, rules and
regulations of any governmental authority and to obtain all licenses and permits
required in connection with such activities.

 

Section 4.3.     Buyer agrees to indemnify, defend and hold Seller harmless from
and against any property damage or personal injury or claim or lien against the
Real Property caused by, or arising out of or in connection with, such access,
inspections, tests, or assessments by Buyer or Buyer’s Representatives;
provided, however, that Buyer’s obligations under this indemnification provision
shall not apply to the any preexisting conditions, except to the extent that
such conditions are exacerbated by such activities, or the negligence or
misconduct of Seller. Such indemnification shall survive the closing or earlier
termination of this Agreement, for a period of six (6) months.

 

5

 

 

Section 4.4.     If the Real Property is physically damaged or altered, and if
such damage or alteration is caused by, or arises out of or in connection with,
such access, inspections, tests, or assessments by Buyer or Buyer’s
Representatives, and if this Agreement is subsequently terminated, then Buyer
agrees to promptly repair and/or restore the Real Property to the condition
which existed immediately prior to such damage or alteration, normal wear and
tear excepted. In addition, Buyer agrees that Seller shall have the right to
complete such repair and/or restoration if Buyer has not completed the same
within thirty (30) days after the termination of this Agreement, and Buyer
agrees to reimburse Seller for the actual and reasonable costs and expenses
incurred by Seller in connection with such repair and/or restoration. Such
repair and/or restoration obligation, and such reimbursement obligation, shall
survive the termination of this Agreement.

 

Section 4.5.     

 

(a)          If the results of Buyer’s investigations are unsatisfactory in
Buyer’s sole discretion, Buyer shall give written notice of termination to
Seller and Escrow Agent on or before the expiration of the Due Diligence Period.
If Buyer gives notice of termination on or before said deadline, then this
Agreement shall be deemed terminated as of the date on which Seller receives
such notice, and Escrow Agent shall return the Deposit and all interest thereon
to Buyer, and neither party shall have any further obligations or liabilities
under this Agreement except as expressly set forth in this Agreement. Seller
agrees, if requested by Escrow Agent, to confirm the foregoing by instruction to
Escrow Agent to return the Deposit and all interest thereon, to Buyer. If Buyer
fails to give notice of termination on or before said deadline, then Buyer shall
be deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.5, and Buyer agrees to purchase the Property in its “as is” condition
as of said deadline, subject only to reasonable wear and tear, without abatement
or reduction of the Purchase Price, and subject to the satisfaction of any other
conditions to closing expressly set forth in this Agreement.

 

(b)          If this Agreement is terminated by Buyer in accordance with this
Section 4.5 or any other provision of this Agreement, Buyer shall, upon written
notice by Seller, return to Seller all documents provided to Buyer from Seller,
and any copies thereof made by Buyer, or destroy such documents and copies.
Buyer agrees that any and all non-public information obtained by Buyer or its
agents and representatives with respect to the Real Property, including without
limitation all reports, surveys, plans, studies and analysis prepared by or for
Buyer with respect to the Real Property, shall be held by Buyer in confidence
and not released or shared with anyone except (i) Buyer shall be entitled to
make such disclosures to Buyer’s Representatives to the extent reasonably
necessary to allow Buyer to evaluate the Property, provided such Buyer’s
Representatives have been advised of the terms of Section 3.1(b), and (ii) Buyer
shall be entitled to make such disclosure to the extent required by law
(including any disclosure required under any federal or state securities law),
or by any rules or policies of any governmental body provided Buyer notifies
Seller of the nature of and reason for such disclosure at least ten (10)
business days prior to making such disclosure unless disclosure is required in a
shorter period of time by applicable law. The provisions of this Section shall
survive the termination of this Agreement for a period of one (1) year.

 

Section 4.6.     In the event this Agreement is not terminated pursuant to the
provisions of this Article IV, the Deposit shall be deemed non-refundable, but
applicable to the Purchase Price, except as otherwise expressly provided in this
Agreement.

 

6

 

 

ARTICLE V



State of Title

 

Section 5.1.     Title to the Real Property shall be marketable and insurable by
a reputable title insurance company selected by Buyer doing business in the
States where the Real Property is located (the “Title Insurer”), subject only to
the following matters (all of which are hereinafter collectively referred to as
“Permitted Exceptions”): (i) all matters of record affecting the Real Property
as of the Effective Date (other than those mortgages or other encumbrances that
Seller is obligated to remove under the provisions of Section 5.2(c), including
any items included in Buyer’s Title Defect Notice that Seller has agreed to
cure); (ii) the real estate taxes not due and payable as of the Closing Date;
(iii) any state of facts an accurate ALTA/ASCM land title survey of the Real
Property would disclose, except to the extent included in Buyer’s Title Defect
Notice; (iv) zoning and land use matters; (v) the standard printed exceptions
set forth in the current ALTA owner’s title insurance policy form; and (vi) any
title or Survey defects waived or deemed to be waived by Buyer pursuant to
Section 5.2 below. For the purposes of this Article V, the term “Title Date”
shall mean the date of Buyer’s title commitment or, if Buyer elected not to
obtain said title commitment, the last day of the Due Diligence Period.

 

Section 5.2.     

 

(a)          During the Due Diligence Period Buyer shall have the right, at its
sole cost and expense (subject to Section 7.3(f) hereof), to examine title to
the Real Property and to obtain a title commitment and a current as-built survey
of the Real Property (the “Survey”). If Buyer is not satisfied, in its sole
discretion, with the results of its title and Survey review for any reason, then
Buyer shall have the right, by notice given to Seller on or before the
expiration of the Due Diligence Period, to either (i) terminate this Agreement
or (ii) specify those matters in title or Survey that are not acceptable to
Buyer (“Title Defect Notice”). If Buyer elects to terminate this Agreement on or
before said deadline, then this Agreement shall be deemed terminated as of the
date on which Seller receives such notice, and Escrow Agent shall return the
Deposit and all interest thereon, to Buyer, and neither party shall have any
further obligations or liabilities under this Agreement except as expressly set
forth in this Agreement. Seller agrees, if requested by Escrow Agent, to confirm
the foregoing by instruction to Escrow Agent to return the Deposit and all
interest thereon, to Buyer. If Buyer elects to give Seller the Title Defect
Notice on or before said deadline, then except as set forth in Section 5.2(c)
Seller shall notify Buyer, within five (5) business days after receipt of the
Title Defect Notice, whether Seller will attempt to cure such title or Survey
defects pursuant to the provisions of Section 5.2(c). In the event Buyer fails
to give Seller said termination notice or the Title Defect Notice on or before
said deadline, then Buyer shall be deemed to have accepted the Permitted
Exceptions and to have accepted any other title or Survey defects existing as of
the Title Date, and thereafter the same shall be deemed Permitted Exceptions for
all purposes of this Agreement.

 

(b)          In connection with any defect in title or new encumbrance that
arises after the Title Date (an “Intervening Lien”), Buyer shall notify Seller
of such Intervening Lien on or before Closing. If Buyer notifies Seller of any
such Intervening Lien on or before said deadline or Seller otherwise obtains
knowledge, pursuant to a writing received by Sellers, of such Intervening Lien,
then Seller shall notify Buyer, within five (5) business days after receipt of
Buyer’s notice of such Intervening Lien whether Seller will attempt to cure such
Intervening Lien pursuant to the provisions of Section 5.2(c). If Buyer fails to
give Seller notice of such Intervening Lien on or before the Closing, then Buyer
shall be deemed to have accepted such Intervening Lien, and thereafter the same
shall be deemed Permitted Exceptions for all purposes of this Agreement.

 

7

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, Buyer agrees that Seller shall have no obligation to remove any title
or Survey defects or to incur any cost or expense in connection therewith other
than to remove, at Seller’s sole cost and expense, (i) any mortgage or deed of
trust affecting all or any portion of the Real Property, (ii) any monetary lien
(including, without limitation, a mechanics lien, a materialmen’s lien or a
judgment for a liquidated amount) affecting all or any portion of the Real
Property that resulted from Seller’s failure to pay any amount due and payable
by Seller in connection with the Real Property, and (iii) any real estate tax or
assessment liens affecting the Real Property (collectively, the “Monetary
Liens”). With respect to the title defects described in clauses (i), (ii), and
(iii), Seller agrees to remove the same on or before the Closing; and Buyer
acknowledges and agrees that Seller may use any portion of the Purchase Price to
satisfy the same. With respect to a mechanics lien, a materialmen’s lien or a
judgment for a liquidated amount affecting all or any portion of the Real
Property that resulted from the failure of any tenant to pay any amount due and
payable by such tenant, Seller agrees to promptly notify such tenant, in
writing, of such lien and to demand that such tenant pay the same or otherwise
bond over (if permitted pursuant to the terms of its Lease), as required by its
Lease, within the minimum time frame allowed in its Lease. With respect to any
other title or Survey defect, if Seller does not agree to attempt to cure such
title or Survey defects by notice given to Buyer within the aforesaid five (5)
business day period, Buyer shall have the right, by notice given to Seller
within ten (10) business days after the earlier to occur of the expiration of
said five (5) business day period or Buyer’s receipt of Seller’s notice, either
to waive the defect and close title without abatement or reduction of the
Purchase Price, or terminate this Agreement. If Seller agrees to attempt to cure
such title or Survey defect, then Seller shall have thirty (30) days after
Seller’s receipt of Title Defect Notice or notice of title or Survey defect,
whichever is applicable, to remove the same, and Closing shall be extended
accordingly. Seller agrees to use commercially reasonable efforts to remove such
title or Survey defect within said thirty (30) day period. In the event Seller
has not removed such title or Survey defect within said thirty (30) day period,
then Buyer shall have the right, by notice given to Seller within five (5)
business days after the expiration of said thirty (30) day period, either to
waive the defect and close title without abatement or reduction of the Purchase
Price, or terminate this Agreement. If Buyer elects to terminate this Agreement
pursuant to this Section 5.2(c), then this Agreement shall be deemed terminated
as of the date on which Seller receives such notice, the Escrow Agent shall
return the entire Deposit and all interest thereon to Buyer, and neither party
shall have any further obligations or liabilities under this Agreement except as
expressly set forth in this Agreement. Buyer acknowledges and agrees that if
Buyer elects to terminate this Agreement pursuant to this Section 5.2(c), Seller
shall not be liable to Buyer for any costs, expenses or damages (consequential
or otherwise) incurred by Buyer in connection with this Agreement.

 

Section 5.3.     In the event this Agreement is not terminated pursuant to the
provisions of this Article V, the Deposit shall be deemed non-refundable but
applicable to the Purchase Price, except as otherwise expressly provided in this
Agreement.

 

ARTICLE VI



Representations

 

Section 6.1.

 

(a)          Each Seller represents and warrants to Buyer, as of the Effective
Date and at the Closing Date, the following with respect to itself and the Real
Property owned by it:

 

(i)          Six Props is a limited liability company duly organized and in good
standing under the laws of the State of Texas;

 

8

 

 

(ii)          The execution, delivery and performance of this Agreement by
Seller are within Seller’s powers and have been duly authorized by all necessary
corporate action. Further, all requisite corporate action has been taken in
connection with the Closing and the execution and delivery of the instruments
referenced in this Agreement and for the consummation of the transaction
contemplated hereby and no further approval or consent is required for Seller to
execute, deliver or perform this Agreement. The person whose signature appears
below for Seller is duly authorized to execute and deliver this Agreement.

 

(iii)         To the best of Seller’s knowledge: (A) there are no condemnation
or eminent domain proceedings pending or contemplated against the Real Property
or any part thereof; and (B) Seller has received no notice, oral or written, of
the desire of any public authority or other entity to take or use the Real
Property or any part thereof.

 

(iv)         True and complete copies of the leases listed on Exhibit D annexed
hereto (collectively, the “Leases”) have been delivered to Buyer. Such Leases
are in full force and effect and have not been amended, except for those
amendments delivered to Buyer as part of the Leases; (B) all rent payments under
the Leases are current (except as noted in the delinquency/aging report included
in Seller’s Documents); (C) Seller has not received any notice of default or any
notice of cancellation or termination from any of the tenants under the Leases;
and (D) Schedule 6.1(iv) contains a list of all security deposits and letters of
credit being held by Seller pursuant to the terms of the Leases as of the
Effective Date.

 

(v)          Except for the Leases, for any brokerage agreements (all of which
will be terminated at Closing) relating to the Leases and for the Contracts
delivered to Buyer under Section 3.1(a), Seller is not a party to any other
material agreement affecting the Real Property that will survive the Closing by
its terms. Seller has not entered into any other contract or agreement to sell
all or any portion of the Property or any part thereof that is currently in
effect and will not grant any option, right of first refusal or first
opportunity to any party to acquire any right, title or interest in the Property
or any portion thereof.

 

(vi)         To the best of Seller’s knowledge, Seller has not received any
written notices of violations of any laws, ordinances, codes, regulations, or
other requirements of any governmental authority having jurisdiction over the
Real Property (including, without limitation, the Environmental Laws, as defined
in clause (viii) below) that are uncured, except as otherwise disclosed in
writing by Seller to Buyer on Schedule 6.1(vi) attached hereto.

 

(vii)        The Seller has not been adjudicated insolvent or bankrupt, or
petitioned or applied to any tribunal for the appointment of any receiver or
trustee; nor has Seller commenced any proceeding relative to the reorganization,
dissolution or liquidation of the Seller

 

(viii)       Schedule 6.1(x) attached hereto identifies, as of the Effective
Date, all outstanding leasing commissions payable with respect to the Leases,
all tenant improvements allowance payable or to become payable with respect to
the Leases, and all unexpired rent credits and free rent and any other tenant
inducements costs with respect to the Leases.

 

9

 

 

(ix)          Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder. Seller and each person or entity owning an interest in Seller is (i)
not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “OFAC List”), and (ii) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. None of
the funds or other assets of Seller constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person (as hereinafter defined).
No Embargoed Person has any interest of any nature whatsoever in Seller (whether
directly or indirectly). The term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment is prohibited by law or is in violation of law. Seller has
implemented procedures, and will consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times. Seller also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person or entity who owns any other
direct interest in Seller is or shall be listed on any of the Lists or is or
shall be an Embargoed Person. This Section 12(iv) shall not apply to any person
or entity to the extent that such person’s or entity’s interest in Seller is
through a U.S. Publicly-Traded Entity. As used in this Agreement, “U.S.
Publicly-Traded Entity” means an entity whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such an entity.

 

(b)          For purposes of this Agreement and any document delivered at
Closing, whenever the phrases “based on Seller’s actual knowledge,” “to the best
of Seller’s knowledge,” or the “knowledge” of Seller, or words of similar import
are used, they shall be deemed to refer to the actual knowledge of Neal Shalom
and Anton Melchionda, without any duty of inquiry or investigation; provided
that so qualifying Seller’s knowledge shall in no event give rise to any
personal liability on the part of said individual or any other officer or
employee of Seller, on account of any breach of any representation or warranty
made by Seller herein.

 

(c)          All representations and warranties of Seller made in this Agreement
shall be true as of the date of this Agreement, shall be deemed to have been
made again at and as of the Closing Date, shall be true at and as of the Closing
Date, and shall survive Closing for twelve (12) months following the Closing
Date, provided that any action to enforce such representation and/or warranty is
brought within twelve (12) months from the Closing Date.

 

(d)          No claim for a breach of any representation or warranty of Seller
or any agent thereof shall be actionable or payable (i) if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to and acknowledged by Buyer prior to the Closing or
was disclosed to Buyer in the Buyer Documents, (ii) except to the extent valid
claims for all such breaches collectively aggregate to more than One Hundred
Thousand and No/100 Dollars ($100,000.00), or (iii) unless written notice
containing a description of the specific nature of such breach shall have been
given by Buyer to Seller prior to the expiration of the survival period
referenced in Subsection (c), above and an action shall have been commenced by
Buyer against Seller prior to the termination of such survival period. In no
event shall: (i) the aggregate liability of Seller to Buyer with respect to (A)
any breach of any representation or warranty of any Seller in this Agreement,
and (B) any other claim whatsoever by Buyer against Seller in connection with
this Agreement exceed the Cap (as defined below in this section), or (ii) Seller
be liable for consequential, speculative or punitive damages; provided, however,
that the foregoing provisions and limitations shall not apply to any claims
based upon fraud or intentional misrepresentation. As used herein, except as
otherwise expressly set forth immediately above, the term “Cap” shall mean an
amount equal to One Million and No/100 Dollars ($1,000,000.00) in the aggregate,
except with respect to any claim based upon fraud or willful misconduct of
Seller, in which event “Cap” shall mean an amount equal to One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00).

 

10

 

 

Section 6.2.

 

(a)          Buyer represents and warrants to, and covenants with, Seller as
follows, which representations shall be true and correct as of the Closing Date:

 

(i)           Organization and Authority. Buyer is duly organized or formed,
validly existing corporation and in good standing under the laws of the state of
Maryland, and is qualified to do business in any jurisdiction where such
qualification is required. Buyer has all requisite power and authority to own
and operate the Property, to execute, deliver and perform its obligations under
this Agreement and all of the other transaction documents, and to carry out the
transaction contemplated by this Agreement. The Person who has executed this
Agreement on behalf of Buyer has been duly authorized to do so.

 

(ii)          Enforceability of Documents. Upon execution by Buyer of this
Agreement and the other transaction documents to which Buyer is a party, this
Agreement and such other transaction documents shall constitute the legal, valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

(iii)         Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Buyer is not, and to the best of Buyer’s knowledge, no Buyer
Entity is, currently identified on the OFAC List or is a Person with whom a
citizen of the United States is prohibited from engaging in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or executive order of the President of the United States; provided
that the foregoing shall not include any of the foregoing Persons or any Person
if such Person is a shareholder of a publicly traded company.

 

(v)          Questionnaire, Information and Financial Statements.

 

(A)          To Buyer’s actual knowledge, all information concerning Buyer
delivered by or on behalf of Buyer to Seller is true, correct and complete in
all material respects, and no adverse change has occurred with respect to the
information provided to Seller since the date such Questionnaire, financial
statements and other information were prepared or delivered to Seller. Buyer has
no actual knowledge that any information contained in such Questionnaire and
information is false or inaccurate in any material respect.

 

11

 

 

(vii)        Satisfaction of Conditions Precedent. From the Effective Date
through the Closing Date, Buyer shall use its commercially reasonable best
efforts to satisfy all conditions precedent set forth in this Agreement on or
prior to the Closing Date.

 

(b)          All representations and warranties of Buyer made in this Agreement
shall be true as of the date of this Agreement, shall be deemed to have been
made again at and as of the Closing Date, shall be true at and as of the Closing
Date, and shall survive Closing for twelve (12) months following the Closing
Date, provided that any action to enforce such representation and/or warranty is
brought within twelve (12) months from the Closing Date.

 

(c)          No claim for a breach of any representation or warranty of Buyer,
Buyer Entity or agent thereof shall be actionable or payable (i) if the breach
in question results from or is based on a condition, state of facts or other
matter which was actually known to and acknowledged by Seller prior to the
Closing or was disclosed to Seller in the Buyer Documents, (ii) except to the
extent valid claims for all such breaches collectively aggregate to more than
One Hundred Thousand and No/100 Dollars ($100,000.00), or (iii) unless written
notice containing a description of the specific nature of such breach shall have
been given by Seller to Buyer prior to the expiration of the survival period
referenced above in Subsection (b), above, and an action shall have been
commenced by Seller against Buyer prior to the termination of such survival
period. In no event shall (i) the aggregate liability of Buyer to Seller with
respect to (A) any breach of any representation or warranty of any Buyer in this
Agreement, and (B) any other claim whatsoever by Seller against Buyer in
connection with this Agreement exceed the Cap (as defined below in this
section), or (ii) Buyer be liable for consequential, speculative or punitive
damages; provided, however, that the foregoing provisions and limitations shall
not apply to any claims based upon fraud or intentional misrepresentation. As
used herein, except as otherwise expressly set forth immediately above, the term
“Cap” shall mean an amount equal to One Million and No/100 Dollars
($1,000,000.00) in the aggregate, except with respect to any claim based upon
the gross negligence or willful misconduct of Buyer, in which event “Cap” shall
mean an amount equal to One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00).

 

ARTICLE VII



Closing Obligations; Closing; Closing Conditions

 

Section 7.1.     

 

(a)          On the Closing Date, Seller shall deliver to Buyer the following
documents (collectively the “Closing Documents”), in form and substance
reasonably satisfactory to Seller and Buyer, duly executed and, if applicable,
acknowledged by Seller:

 

12

 

 

(i)            Deeds (the “Deed”) of the same type which were received by Seller
for each property, in proper statutory form for recording, conveying title to
each Real Property to Buyer subject only to the Permitted Exceptions;

 

(ii)           an Assignment and Assumption of Leases (the “Assignment”), in the
form annexed hereto as Exhibit F, pursuant to which Seller assigns to Buyer all
of Seller’s right, title and interest in and to the Leases, and Buyer assumes
the obligations of Seller under the Leases;

 

(iii)          a Bill of Sale and General Assignments (the “Bill of Sale”), in
the form annexed hereto as Exhibit G, pursuant to which Seller conveys to Buyer
all of Seller’s right, title and interest in and to the Plans, the Permits, the
Warranties and Guaranties, and the other property or rights described in
Sections 1.1(iii)-(iv);

 

(iv)          an updated rent roll certified by an officer of Seller, to the
best of Seller’s knowledge, to be true and accurate as of the Closing Date, and
an updated delinquency/aging report as of the Closing Date;

 

(v)           a non-foreign person affidavit stating that Seller is not a
“foreign person” under the Foreign Investment in Real Property Tax Act of 1980,
and that upon the consummation of the transaction contemplated hereby, Buyer
will not be required to withhold from the purchase price any withholding tax;

 

(vi)          a notice to the tenants under the Leases advising them of the sale
of the Real Property and the address to which future rent payments are to be
sent;

 

(vii)         a closing statement for each of the three properties;

 

(viii)        the fully executed originals of any Leases that are in Seller’s
possession and control;

 

(ix)          a certificate signed by Seller stating that each of Seller’s
representations and warranties set forth in Section 6.1 are true and correct in
all material respects;

 

(x)           all Permits, Plans, Warranties and Guaranties, keys, pass and
security codes, and lease and property management files in Seller’s possession
or control;

 

(xi)          written evidence of the termination of the property management,
leasing and brokerage agreements pertaining to all or any portion of the Real
Property, with no surviving obligations, effective as of the Closing, along with
copies of notices of termination of Contracts that are not being assumed at
Closing; and

 

(xii)          such other customary documents or instruments reasonably required
to carry out the intent of this Agreement, including reasonable evidence of
Seller’s corporate authority to sell the Property, transfer tax forms as may be
required as a condition to recording the deed or as may be required in
connection with a transfer of the Property, and an owner’s affidavit in a form
sufficient to omit the parties in possession exception and the mechanic’s lien
exception from each owner’s policy for the Property.

 

13

 

 

(b)          On the Closing Date, Buyer shall deliver to Seller the balance of
the Purchase Price, as adjusted pursuant to the provisions of Section 7.3, Buyer
shall deliver to Seller the following documents duly executed and, if
applicable, acknowledged by Buyer:

 

(i)            the Assignment;

 

(ii)           the Bill of Sale;

 

(iii)          a closing statement for each of the three properties; and

 

(iv)         such other customary documents or instruments reasonably required
to carry out the intent of this Agreement, including reasonable evidence of
Buyer’s corporate authority to purchase the Property.

 

Section 7.2.     The closing (the “Closing”) shall take place at 10:00 a. m.
(EST) at offices of the Buyer in New York on May 18tth 2018 (the “Closing
Date”). In addition to Seller’s rights hereunder, Buyer shall have the right to
extend the Closing Date for the Property for one (1) thirty (30) day extension
by notice sent not less than five (5) Business Days before the originally
scheduled Closing Date accompanied by a refundable payment of $50,000.00 (an
“Extension Deposit”) to the Escrow Agent to become part of the Deposit, provided
that such extension is to a Business Day. In addition, Buyer shall have the
right to extend the Closing Date for the CT Property for one (1) additional
thirty (30) day extension by notice sent not less than five (5) Business Days
before the scheduled Closing Date accompanied by a refundable payment of
$50,000.00 (an “Extension Deposit”) to the Escrow Agent to become part of the
Deposit, provided that such extension is to a Business Day.

 

Section 7.3.     

 

(a)          All apportionments and adjustments shall be made as of 11:59 p.m.
(EST) on the day immediately preceding the Closing Date.

 

(b)          The following apportionments and adjustments shall be made:

 

(i)           Real estate taxes, assessments and other governmental charges
based on the fiscal year assessed, except as provided in the next succeeding
sentence, occurs shall be prorated and adjusted as of the Closing Date. If there
are any assessments against the Real Property on Closing Date, Seller shall pay
same if the work giving rise to the assessment was commenced prior to the
Effective Date; provided, however, if the work giving rise to the assessment was
or is to be commenced on or after the Effective Date, such assessment shall be
paid by Buyer. Notwithstanding the foregoing, if there are any assessments
against the Real Property on the Closing Date which are payable in installments,
Seller shall pay any installments which become due and payable prior to the
Closing Date and Buyer shall be responsible for the payment of any installments
which become due and payable from and after the Closing Date. If such real
estate taxes, assessments and other governmental charges have not been
determined as of the Closing Date, such amounts shall be apportioned on the
basis of the real estate taxes, assessments and charges for the immediately
preceding fiscal year, with a reapportionment as soon as the new real estate
taxes, assessments and charges can be ascertained. The provisions of this clause
(i) shall survive the closing.

 

14

 

 

(ii)          Seller shall be entitled to all revenues from the operation of the
Property to 11:59 p.m. (EST) of the day immediately preceding the Closing Date,
and Buyer shall be entitled to all revenues from the operation of the Property
from and after said time. Rents received from the tenants under the Leases
during the month in which the Closing occurs shall be applied to rents accruing
during such month from such tenants and shall be prorated between Seller and
Buyer as if the same had been received prior to Closing. Rents received from
such tenants on or after the first day of the month following the month in which
the Closing occurs shall be allocated first to rents due and owing by the
tenants for any period after the Closing Date and then to rents due and owing by
such tenants for any period prior to the Closing Date. Rents received by Buyer
that are attributable to any period prior to the Closing Date shall be promptly
remitted by Buyer to Seller, and any Rents received by Seller that are
attributable to any period after the Closing Date shall be promptly remitted by
Seller to Buyer. Buyer agrees to invoice any tenants that are delinquent in the
payment of rent for any period of time prior to the Closing Date and endeavor to
collect any rents due for the period preceding the Closing Date and to otherwise
cooperate with Seller in connection with the collection of such rents (provided
Seller shall not be entitled to dispossess any tenants and that Seller:
(1) shall notify Buyer in writing of its intention to commence or pursue legal
proceedings; and (2) shall only be permitted to commence or pursue any legal
proceedings after the date which is six (6) months after the Closing Date).
Seller agrees to reimburse Buyer for any reasonable out-of-pocket expenses
incurred by Buyer in connection with such collection efforts. The provisions of
this clause (ii) shall survive the closing.

 

(iii)          Seller shall pay to Buyer, as a credit against the Purchase
Price, the amount of any cash security deposits actually received by Seller
pursuant to the Leases.

 

(iv)          Seller shall cause the water, electric and/or gas meters for the
utilities used in the common areas to be read prior to the Closing, and Seller
shall pay the amount due thereunder for the period up to and including the day
immediately preceding the Closing Date. Buyer shall cause such meters to be
transferred from Seller to Buyer as of the Closing Date and Buyer shall
reasonably cooperate with coordinating such transfers.

 

(vi)          Operating expenses (which includes utility charges, insurance
costs, common area maintenance expenses, water and sewer charges, trash removal
charges, real estate taxes and personal property taxes applicable to the Real
Property for the year in which the Closing occurs, and all other operating
expenses (except for those operating expenses payable by tenants for such
tenant’s leased premises in accordance with the Leases) with respect to the Real
Property (collectively “Operating Expenses”). Prior to Closing, Seller shall
prepare for Buyer’s review a proposed schedule of prorations for all Operating
Expenses for the Real Property and shall make available to Buyer documentation
with respect to such Operating Expenses. Seller shall receive a credit for any
pre-paid Operating Expenses and Buyer shall receive a credit for any Operating
Expenses that are unpaid as of the Closing Date, but which relate to the period
of time prior to the Closing Date. The proposed schedule of prorations shall
also set forth all Operating Expenses which the tenants are obligated to
reimburse the landlord under their respective Leases. Buyer shall receive a
credit for the amount of any such tenant reimbursable Operating Expenses
collected from tenants for Operating Expenses which Seller has not paid as of
the Closing Date. Seller shall receive a credit for any tenant reimbursable
Operating Expenses paid by Seller but not yet collected from tenants as of the
Closing Date. Except as otherwise set forth in this Section 7.3(b)(vi), all
items of income and expense for the period prior to Closing will be for the
account of Seller, and all items of income and expense for the period on and
after Closing will be for the account of Buyer; provided, however, that to the
extent any adjustment items cannot be precisely determined at Closing, they
shall be reasonably estimated at Closing and finally resolved promptly
thereafter as possible, which obligation shall expressly survive Closing.
Reimbursements received from the Tenants by Seller or Buyer of amounts paid for
real estate taxes shall be prorated between the parties in the manner
hereinabove provided for the proration of real estate taxes. The provisions of
this clause (vi) shall survive the closing.

 

15

 

 

(c)          Except as provided by local custom where each property is located,
Seller shall pay 100% of the real estate transfer tax due on the sale of the
Property. Seller shall pay the cost of recording any mortgage or other discharge
for which it is responsible.

 

(d)          Buyer shall pay all costs related to or arising out of Buyer’s due
diligence, including, without limitation, all inspections, tests and other
analysis. Buyer’s obligation to do so shall survive Closing.

 

(e)          Buyer shall pay the premium for the title policy for the CT
Property and the cost of the Survey and any revisions thereto for the Land, and
Buyer shall pay the cost of recording the Deeds.

 

(f)           Seller shall pay the premium for the owner’s title policy and
Buyer shall pay the premium for any lender’s title policy for the Elgin Property
and the University Park Property.

 

(g)          Each party shall pay its own attorneys’ fees, and the parties shall
split 50/50 any customary fees charged by the Escrow Agent.

 

Section 7.4.     Closing Conditions. The obligations of Buyer to consummate the
transaction contemplated by this Agreement are, in addition to the other terms
and conditions of this Agreement, subject to the following (any one or more of
which may be waived in whole or in part by Buyer at its discretion) (the
“Closing Conditions”):

 

(a)          The representations and warranties made by Seller in this Agreement
being true and correct in all material respects on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made as of the Closing Date (except as the same may be modified or updated
in accordance with the terms of this Agreement);

 

(b)          Seller having performed in all material respects all covenants and
obligations in all material respects required by this Agreement to be performed
by Seller on or prior to the Closing Date;

 

(c)          Seller shall obtain and deliver to Buyer, at least two (2) Business
Days before the Closing Date, fully executed estoppels from the Required
Tenants.

 

ARTICLE VIII



Possession and Pre-Closing Duties

 

Section 8.1.     At the Closing, Seller shall deliver possession of the Property
to Buyer free and clear of all leases, tenancies or occupancies by any person or
entity other than the tenants under the Leases.

 

16

 

 

Section 8.2.     From and after the Effective Date, (i) Seller shall not grant
or permit the creation of any license, easement, contract of sale or other
encumbrance that would survive the Closing Date without obtaining Buyer’s prior
written consent, which consent may be withheld or condition in Buyer’s sole
discretion; (ii) Seller shall not enter into any new leases, amend any of the
Leases, or default any tenant under a Lease without obtaining Buyer’s prior
written consent, which consent may be withheld or condition in Buyer’s sole
discretion, (iii) Seller shall, subject to tenants’ rights under the Leases,
continue to operate the Property in substantially the same manner as it did
prior to the Effective Date and continue to maintain the Property in its current
condition and repair, reasonable wear and tear and damage by fire or other
casualty excepted, and (iv) Seller agrees to promptly deliver to Buyer a copy of
(a) any notice of default or need for repair by Seller, as landlord, and any
notice of intention to assign or sublease, received by Seller from any tenant
under the Leases, and (b) any notice of need for repair or violation of laws
received by Seller from any regulatory authority.

 

Section 8.3.     Seller agrees to terminate all Contracts on or prior to Closing
and agrees that Buyer shall have no obligation to take assignment of any
Contract.

 

ARTICLE IX



Risk of Loss; Condemnation; Environmental Release

 

Section 9.1.     

 

(a)          In the event of any damage to or destruction of any building or
other improvement constituting a part of the Real Property due to fire or any
other casualty, Seller shall promptly give notice thereof to Buyer describing
such damage or destruction.

 

(b)           (i)           If any building or other improvement is damaged or
destroyed on or before the Closing Date, then the provisions of this Section
9.1(b) shall apply.

 

(ii)          If the estimated cost to repair and/or restore such damage or
destruction is more than $500,000.00 or such destruction is an uninsured
casualty, then Buyer shall have the right, upon notice to Seller, given within
ten (10) days after receipt of Seller’s notice and estimate described in Section
9.1(a) (time being of the essence with respect to the giving of such notice), to
either (A) terminate this Agreement or (B) close title on the Closing Date and
pay the entire Purchase Price, except that Buyer shall be entitled to a credit
against the Purchase Price for the amount of any insurance proceeds actually
received by Seller plus any applicable deductible under the insurance policy on
account of such damage; provided, however, if the insurance proceeds have not
been paid to Seller as of the Closing Date, Seller shall then assign to Buyer
all of its right, title and interest in and to the insurance proceeds, and Buyer
shall pay the entire Purchase Price without deduction or credit, except for a
credit of any applicable deductible under the insurance policy. If Buyer fails
to exercise such termination right within said ten (10) day period, then Buyer
shall be deemed to have elected to waive this termination right and shall close
title on the Closing Date. If Buyer elects to terminate this Agreement, then
this Agreement shall be deemed terminated as of the date on which Seller
receives such notice, Seller shall return the entire Deposit, plus any interest
accrued thereon, to Buyer, and neither party shall have any further obligations
or liabilities under this Agreement except as expressly set forth in this
Agreement; Buyer acknowledges and agrees that if Buyer terminates this Agreement
pursuant to this Section 9.1, then Seller shall not be liable to Buyer for any
costs, expenses or damages (or otherwise) incurred by Buyer in connection with
this Agreement.

 

(iii)          If the estimated cost to repair and/or restore such damage or
destruction is equal to or less than $500,000.00, then this Agreement shall
remain in full force and effect, Buyer shall close title on the Closing Date,
and Buyer shall pay the entire Purchase Price, except that Buyer shall be
entitled to a credit against the Purchase Price for the amount of any insurance
proceeds actually received by Seller and any applicable deductible under the
insurance policy on account of such damage; provided, however, if the insurance
proceeds have not been paid to Seller on the Closing Date, Seller shall then
assign to Buyer all of its right, title and interest in and to the insurance
proceeds, and Buyer shall pay the entire Purchase Price without deduction or
credit other than a credit for any applicable deductible under the insurance
policy.

 

17

 

 

(iv)          In the event of damage or destruction due to fire or other
casualty as to which Buyer either does not have the right to terminate this
Agreement or elects not to terminate this Agreement, Seller agrees to work
cooperatively with Buyer prior to Closing on a “open book” basis to prepare and
file any insurance claims relating to such damage or destruction and to make
preparations to commence repair or restoration of the damage or destruction.
Seller will, at the request of Buyer, enter into a contract with one or more
contractors reasonably acceptable to Seller and Buyer for the repair of such
damage and shall commence such work prior to the Closing Date provided that the
cost of such work is either funded out of insurance proceeds or is funded by
Buyer. The credit due to Buyer pursuant to clause (ii) or (iii) above shall be
reduced by the amount of any insurance proceeds expended by Seller to pay for
the cost of such work.

 

Section 9.2.     If, prior to the Closing Date, any portion of the Real Property
is taken or threatened to be taken in condemnation or eminent domain
proceedings, and if such taking would materially affect, (i) any building or
parking area on the Real Property, (ii) access to the Real Property from any
public street, or (iii) any Lease, then Seller shall give Buyer notice of such
taking or threatened taking, and Buyer shall have the right to terminate this
Agreement. To exercise such right, Buyer shall notify Seller of its decision
within ten (10) days after actual notice by Buyer (through notice by Seller) of
such taking or threat to take, time being of the essence with respect to the
giving of such notice. If Buyer fails to exercise such termination right within
said ten (10) day period, then Buyer shall be deemed to have elected to waive
this termination right and shall close title without an abatement or reduction
of the Purchase Price; provided, however, Buyer shall be entitled at the Closing
to the transfer or assignment of all compensation paid or rights to compensation
payable on account of such taking. If Buyer elects to terminate this Agreement,
then this Agreement shall be deemed terminated as of the date on which Seller
receives such notice, the Escrow Agent shall return the entire Deposit to Buyer,
and neither party shall have any further obligations or liabilities under this
Agreement except as expressly set forth in this Agreement; Buyer acknowledges
and agrees that if Buyer terminates this Agreement pursuant to this Section 9.2,
then Seller shall not be liable to Buyer for any costs, expenses or damages (or
otherwise) incurred by Buyer in connection with this Agreement.

 

ARTICLE X



Default

 

Section 10.1.     If Buyer fails to purchase the Property when it is obligated
to do so under the terms of this Agreement, and Seller is not in default under
this Agreement, then Seller shall have the right, as its sole and exclusive
remedy at law or in equity, to terminate this Agreement and retain the Deposit,
together with the interest accrued thereon, as liquidated damages, and the
parties shall be relieved of any further liability or obligation hereunder,
except with respect to those obligations that are expressly stated herein to
survive the termination of this Agreement, namely, the following obligation will
survive the termination of this Agreement:

 

18

 

 

Section 10.2.     If Seller shall default in performing its obligations
hereunder prior to or at the Closing Date, and Buyer is ot in default under this
Agreement, then Buyer’s sole remedy at law or in equity shall be to either (i)
terminate this Agreement and have the entire Deposit, together with the interest
accrued thereon, returned to it and Seller shall promptly reimburse Buyer for
its actual, out-of-pocket costs and expenses in connection with this transaction
in an amount not to exceed $50,000.00 in which event the parties shall be
relieved of any further liability or obligation hereunder, except with respect
to those obligations that are expressly stated herein to survive the termination
of this Agreement, or (ii) seek specific performance of this Agreement.

 

Section 10.3. The limitations on the parties’ remedies set forth in paragraphs
10.1 and 10.2 above will not be deemed to prohibit or impair either party from
seeking enforcement of and damages under indemnification agreements of either
party under this Agreement or, subject to the terms conditions and limitations
of this Agreement, seeking actual damages incurred by such party for a breach of
a representation or a warranty of the other party or any action taken in bad
faith or fraud. Notwithstanding the foregoing, in no event will either party be
entitled to recover from the other any punitive, consequential or speculative
damages.

 

ARTICLE XI



Brokerage Commissions

 

Each party represents to the other that it has not dealt with any broker, finder
or other intermediary in connection with this sale.

 

ARTICLE XII



Miscellaneous

 

Section 12.1.     Except as expressly provided in Section 12.1, each notice or
other communication required or permitted hereby shall be in writing and shall
be (a) personally delivered, (b) sent by a reputable overnight delivery service,
(c) sent by United States certified mail, return receipt requested, postage
prepaid, addressed as set forth in Section 12.1(i) – (ii) below, or (d) sent by
facsimile or e-mail with an original copy transmitted to the recipient by means
described in this Section 12.1(i)-(ii) no later than two (2) business days after
transmittal via facsimile or e-mail.

 

19

 

 

(i)            If to Seller: to the address listed in the introduction to this
Agreement

 

with a copy to:

 

Milan Patel



 



25 Prestwick Dr



Amarillo, TX-79124

 

Dinesh Patel



2 Cypress Point



Amarillo, TX 79124     

 

Briana Cooper



8004 Abbeville Ave., Suite A



Lubbock, TX 79424

 

And

 

If to Buyer:



First Capital Real Estate Operating Partnership, L.P.



410 Park Avenue



14th Floor



New York, NY 10022



Attn: Suneet Singal



s@firstcapitalre.com

 

with a copy to:

 

with further copy to:

 

Brinen & Associates, LLC



90 Broad Street, Second Floor



New York, New York 10004

 

Attn:           Joshua D. Brinen



E-mail:        service@brinenlaw.com

 

Any notice or other communication given pursuant to the provisions of this
Section 12.1 shall be deemed effective upon receipt by the addressee or upon the
date receipt is refused. Either party may, by notice given as aforesaid,
designate other addresses to which or addressees to whom notices shall be given.

 

Notwithstanding anything to the contrary contained in this Agreement, any notice
given by or delivered to a party’s attorney shall be deemed given by or
delivered to the other party for the purposes of this Agreement.

 

Section 12.2.     The submission of this Agreement or a summary of some or all
of its provisions does not constitute an offer to sell or to buy the Property,
it being understood and agreed that neither Seller nor Buyer shall be legally
obligated with respect to a sale or purchase of the Property unless and until
this Agreement has been executed by both Seller and Buyer and a fully executed
original has been delivered to both pursuant to the provisions of Section 12.1.

 

20

 

 

Section 12.3.     The delivery of the Closing Documents by Seller, and the
acceptance thereof by Buyer, shall be deemed the full performance and discharge
of every obligation on the part of Seller to be performed hereunder, except
Seller’s representations and warranties and those obligations of Seller which
are expressly stated in this Agreement to survive the closing.

 

Section 12.4.     The parties each agree to do such other and further acts, and
to execute and deliver such instruments and documents, as either party may
reasonably request from time to time, whether before or after the Closing,
without additional consideration, in furtherance of the purposes of this
Agreement. The provisions of this Section 12.4 shall survive the Closing.

 

Section 12.5.     This Agreement embodies and constitutes the entire
understanding between the parties with regard to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended or
terminated except by an instrument in writing signed by the party against whom
the enforcement of such waiver, modification, amendment or termination is
sought.

 

Section 12.6.     If any provision of this Agreement is determined to be invalid
or unenforceable, it shall not affect the validity and enforcement of the
remaining provisions hereof.

 

Section 12.7.     Any time period provided for in this Agreement that ends on a
Saturday, Sunday or legal holiday shall extend to 5:00 p.m. (EST) on the next
business day. In determining the expiration date of any time period measured
from the Effective Date, the Effective Date shall not be included in that time
period.

 

Section 12.8.     This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original instrument, but all of which together
shall constitute one and the same instrument. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile or email
counterparts of the signature pages.

 

Section 12.9.     Buyer shall have the right to assign its rights and delegate
its duties under this Agreement to any entity which is wholly owned by,
controlled by or under common ownership with Buyer or any principal of Buyer,
provided that Buyer shall give Seller not less than two (2) business days prior
written notice before the Closing Date and shall deliver to Seller an assignment
and assumption agreement that is in form and substance reasonably satisfactory
to Seller. Nothing herein shall release the Buyer from liability under this
Agreement. Except as set forth in the foregoing, Buyer may not assign, transfer
or convey its rights or obligations under this Agreement at any time without the
prior written consent of Seller, which consent shall be at Seller’s sole
discretion.

 

Section 12.10.     This Agreement shall be binding upon and shall inure to the
benefit of Seller and Buyer, and their respective heirs, personal
representatives, successors and permitted assigns.

 

Section 12.11.     Time shall be of the essence with respect to each and every
obligation under this Agreement.

 

21

 

 

Section 12.12.     This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, provided that the laws and local
customs of the location of the Land shall govern the closing procedures with
respect to such Land.

 

Section 12.13.     No shareholders, partners or members of Seller and Buyer, nor
any of their or their respective managers, officers, directors, agents,
employees, heirs, successors or assigns shall have any personal liability of any
kind or nature for or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement and the
transactions contemplated herein, and Seller and Buyer hereby each waives for
itself and anyone who may claim by, through or under Seller or Buyer,
respectively, any and all rights to sue or recover on account of any such
alleged personal liability.

 

Section 12.14.    Whenever the Buyer proposes to register any of its equity
securities under the Securities Act other than pursuant to (i) the Buyer initial
Public Offering (if the applicable underwriters request that only securities
owned by the Company be included in such offering), (ii) in connection with a
registration, the primary purpose of which is to register debt securities,
(i.e., in connection with a so-called “equity kicker”) or (iii) pursuant to a
registration statement on Form S-1, S-3, S-4 or S-8 or any similar or successor
form and the registration form to be used may be used for the registration of
Registerable Securities (a “Piggyback Registration”), the Buyer will give prompt
written notice to all holders of OP Units of its intention to effect such a
registration and will include in such registration (and in all related
registrations or qualifications under blue sky laws or in compliance with other
registration requirements and in any related underwriting) all common shares
with respect to which the Buyer has received written requests for inclusion
therein within twenty (20) days after the receipt of the Buyer notice.

 



List of Exhibits and Schedules

 

Exhibit A-1 Legal Description - Exhibit A-2 Legal Description - Exhibit A-3
Legal Description – Exhibit A-4 Legal Description Exhibit B Escrow Instruction
Exhibit C Seller’s Documents Exhibit D List of Leases Exhibit E [Intentionally
Omitted] Exhibit F Assignment and Assumption Leases Exhibit G Bill of Sale and
General Assignment Schedule 1.1(IV) List of Contracts Schedule 6.1(IV) List of
Security Deposits Schedule 6.1(VI) List of Violations Schedule 6.1(X) List of
Outstanding Leasing Commissions, All Tenant Improvements Allowances, and all
Unexpired Rent Credits and Free Rent and Any Other Tenant Inducements Costs

 

22

 

 

[END OF DOCUMENT; SIGNATURES ON THE FOLLOWING PAGE]

 

23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



  SELLER:         6 Props, LLC       By: /s/ Dinesh Patel    

Name: Dinesh Patel

Title: Member

        5/25/2018



        BUYER: First Capital Real Estate Operating Partnership LP, a Delaware
Limited Partnership   By: First Capital Real Estate Trust Incorporated, a
Maryland Corporation, Its General Partner         By: /s/ Suneet Singal    
Name: First Suneet Singal     Title: Chairman and Chief Executive Officer

 

  Signed on: 5/25/2018

 

24

 

 

EXHIBIT A

 

LEGAL DESCRIPTION



STEPHENVILLE PROPERTY

 

Lot 3, Block 1 FAI ADDITION, to the City of Stephenville, Texas, according to
the Plat recorded in Cabinet B, Slide 38, Plat Records of Erath County, Texas

 

25

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION



WEATHERFORD PROPERTY

 

Lot 4, Business East, Block 1, Part of the Northwest Quarter (NW/4) of Section
11, Township 12 North, Range 14 W.I.M., Custer County, Oklahoma, according to
the recorded plat thereof.

 

26

 

 

EXHIBIT A-3



LEGAL DESCRIPTION



SWEETWATER PROPERTY

 

2.145 acres out of Section 49, Block 22, T&P Ry. Surveys, Nolan County, Texas.
Being a part of land described in a deed to G. Grainger MacDonald and J. Steve
Ford, Official Public Records Volume 982 Page 181, Nolan County, Texas.

 

27

 

 

EXHIBIT A-4

 

LEGAL DESCRIPTION



COLORADO CITY PROPERTY

 

2.00 ACRES OF LAND OUT OF Section 33, T. & P. RR. Co. Lands, A-444, Mitchell
County, Texas, and being part of a tract described in deed recorded in Volume
784, Page 889, Official Public Records, Mitchell County, Texas.

 

28

 

 

EXHIBIT B

 

ESCROW INSTRUCTIONS

 

1.             (a)           Seller and Buyer hereby appoint the Escrow Agent as
the entity responsible for holding, disbursing the Deposit in accordance with
the provisions of this Exhibit B and the agreement to which it is attached
(collectively, this “Agreement”). The Escrow Agent hereby accepts such
appointment.

 

 (b)           Seller and Buyer understand and agree that the Deposit to be held
by Escrow Agent will be in the form of certificated OP Units as defined in the
Agreement.

 

2.             Upon disbursement of the Deposit in accordance with this
Agreement, all rights and obligations of the Escrow Agent shall be deemed to
have been satisfied and the Buyer and Seller shall have no recourse against the
Escrow Agent.

 

3.             Delivery or return of any Deposit, as well as any other payment,
shall be done in the same manner as any notice given under this Agreement.

 

4.             The Escrow Agent is instructed to disburse the Deposit to (1) the
party entitled to receive the Deposit pursuant to the Agreement, (2) as directed
pursuant to joint written instructions signed by Buyer and Seller, or (3) in
circumstances not covered by clauses 1 and 2 above, to either party in the event
Escrow Agent receives a sworn affidavit from such party dated as of a day which
is not less than five (5) business days after the date on which such party’s
notice of demand for the Deposit was served upon the other party; said affidavit
shall state such party is entitled to the Deposit pursuant to the terms of this
Agreement, that such party has given written notice to the other party, in
accordance with the provisions of Section 12.1 of this Agreement, of such demand
for disbursement of the Deposit, as evidenced by a photocopy of the receipt
thereof, and that such party has not received a written objection thereto from
the other party.

 

5.             The duties of the Escrow Agent shall be determined solely by the
express provisions of this Agreement, including, without limitation, this
Exhibit B, and are purely ministerial in nature. If there is any dispute between
the parties hereto as to whether or not the Escrow Agent is obligated to
disburse or release the Deposit, the Escrow Agent shall not be obligated to make
such disbursement or delivery, but in such event shall hold the Deposit until
receipt by the Escrow Agent of an authorization in writing signed by all persons
having an interest in said dispute, directing the disposition of the Deposit, or
in the absence of such authorization, the Escrow Agent shall hold the Deposit
until a final determination of the rights of the parties in an appropriate
proceeding. If such written authorization is not given, or proceedings for such
determination are not begun and diligently continued, the Escrow Agent may, but
is not required to, retain counsel and bring an appropriate action or proceeding
for leave to deposit the Deposit pending such determination. The Escrow Agent
shall be reimbursed for all reasonable costs and expenses incurred by it in
connection with such action or proceeding, including reasonable attorney’s fees
and disbursements, by the parties hereto. Upon delivery of the Deposit as
provided herein, the Escrow Agent shall have no further liability hereunder. If
threatened with litigation, the Escrow Agent is hereby authorized by the
undersigned to interplead all interested parties in any court of competent
jurisdiction and to deposit the Deposit with the clerk of the court, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility under this Agreement.

 

29

 

 

6.             The Escrow Agent shall not be liable for any mistake of fact or
error of judgment or any acts or omissions of any kind taken in good faith
unless caused by its willful misconduct or negligence. The parties hereto each
release the Escrow Agent from liability for any act done or omitted to be done
by the Escrow Agent in good faith in the performance of its obligations and
duties hereunder. The Escrow Agent shall be entitled to rely on any instrument
or signature believed by it to be genuine and may assume that any person
purporting to give any writing, notice, or instruction in connection with this
Agreement is duly authorized to do so by the party on whose behalf such writing,
notice or instruction is given.

 

7.             The undersigned hereby jointly and severally indemnify the Escrow
Agent from, and hold it harmless against, any loss, liability or expense arising
out of or in connection with the acceptance of or the performance of its duties
under this Agreement, as well as the costs and expenses, including reasonable
attorneys’ fees and disbursements, of defending itself against any claim or
liability arising under this Agreement, other than any loss, liability or
expense arising out of or in connection with the Escrow Agent’s willful
misconduct or negligence.

 

8.             The Escrow Agent shall not be entitled to any fee for acting as
the escrow agent.

 

9.             The Escrow Agent shall not be responsible for any penalties, or
loss of principal or interest, or any delays in the withdrawal of the Deposit
which may be imposed by the depository holding the Deposit as a result of the
making or redeeming of the investment pursuant to instructions from Seller and
Buyer, nor shall it be liable for any loss or impairment of Deposit while the
Deposit is in the course of collections or while the Deposit is on deposit in a
financial institution if such loss or impairment results from the failure,
insolvency or suspension of the financial institution.     

 

30

 

 

EXHIBIT C

 

SELLER’S DOCUMENTS

 

Prop Six Seller Docs – First Capital

 

☐List of Hospitality Assets



Debt



☐Loan Agreement



☐Mezzanine Loan Agreement



☐Disposition Loan Abstract

 

☐Survey



☐Leases



☐1st Amendment



☐Financial Reports



STR Reports

 



 

 

EXHIBIT D

 

LIST OF LEASES

 



 

 

EXHIBIT E

 

[INTENTIONALLY OMITTED]

 



 

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

This Assignment and Assumption of Leases (this “Assignment”) is made as of the
___ day of ___________, 2018 by and between ____________________________, a
______________________, having an office c/o _______________________________
(“Seller”), and ___________________, a _______________________ limited liability
company, having an office at _________________________________________
(“Buyer”).

 

R E C I T A L S

 

A.          This Assignment is executed and delivered pursuant to that certain
Purchase and Sale Agreement (as the same may have been amended, the “Purchase
and Sale Agreement”) dated as of ____________________, 2018, by and between
Seller and Buyer, in which Seller agreed to sell, and Buyer agreed to purchase,
among other things the real property described therein as the Real Property.

 

B.          All capitalized terms that are used but not defined herein shall
have the same meanings ascribed to such terms in the Purchase and Sale
Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

1.           Assignment and Assumption. Seller hereby assigns, conveys,
transfers and sets over to Buyer all of Seller’s right, title and interest, as
landlord, in and to the Leases. Buyer hereby accepts the foregoing assignment
and hereby assumes all of Seller’s obligations under the Leases accruing from
and after the date of this Assignment.

 

2.           Indemnification. Buyer shall defend, indemnify and hold harmless
Seller from and against any liability, damages, causes of action, expenses, and
attorneys’ fees incurred by Seller by reason of the failure of Buyer to fulfill,
perform, discharge, and observe the obligations assumed by it under this
instrument with respect to the Leases first arising or accruing from and after
the Closing Date. Seller shall defend, indemnify and hold harmless Buyer from
and against any liability, damages, causes of action, expenses, and attorneys’
fees incurred by Buyer by reason of the failure of Seller to fulfill, perform,
discharge, and observe its obligations with respect to the Leases first arising
or accruing prior to the Closing Date. Each of the foregoing indemnification
agreements shall survive the Closing.

 

3.           Counterparts; Facsimile. This Assignment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Assignment. To facilitate execution of
this Assignment, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 

4.           Governing Law; Binding Effect. This Assignment shall be governed by
and interpreted in accordance with the laws of the State of New Hampshire and
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

 

5.           Attorneys’ Fees. If any action or proceeding is commenced by either
party to enforce its rights under this Assignment, the prevailing party in such
action or proceeding shall be awarded all reasonable costs and expenses incurred
in such action or proceeding, including reasonable attorneys’ fees and costs, in
addition to any other relief awarded by the court.

 



 

 

6.           Miscellaneous. This Assignment constitutes the entire understanding
between the parties with respect to the scope of the assignment and assumption
arrangement described herein, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written are merged into
this Assignment. Neither this Assignment nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by both parties.

 

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered as of
the day and year set forth above.

 



  SELLER:   ,         BY:       Name:     Title:         BUYER:   ,         BY:
      Name:     Title:

 



 

 

EXHIBIT G

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Bill of Sale”) is made as of the
___ day of _____________, 2018 by and between ______________________, a
________________________, having an office c/o
____________________________________ (“Seller”), and ________________________, a
___________________ limited liability company, having an office at
_______________________________________________(“Buyer”)..

 

R E C I T A L S

 

A.          This Bill of Sale is executed and delivered pursuant to that certain
Purchase and Sale Agreement (as the same may have been amended, the “Purchase
and Sale Agreement”) dated as of ___________________, 2018, by and between
Seller and Buyer, in which Seller agreed to sell, and Buyer agreed to purchase,
among other things, the real property described therein as the Real Property.

 

B.           Whereas, pursuant to the Purchase and Sale Agreement, Seller is
obligated to transfer to Buyer the Permits, and Plans. All capitalized terms
that are used but not defined herein shall have the same meanings ascribed to
such terms in the Purchase and Sale Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

1.           Conveyance. For good and valuable consideration Seller hereby
irrevocably conveys, transfers, assigns and delivers to Buyer and Buyer hereby
accepts, without warranty by, and without recourse in any event to, Seller:

 

(a)          Permits. All of Seller’s right, title and interest in and to the
Permits;

 

(b)          Plans. All of Seller’s right, title and interest in and to the
Plans; and

 

(c)          Warranties and Guaranties. All of Seller’s right, title and
interest in and to the Warranties and Guaranties.

 

2.           Further Action. Seller hereby covenants that Seller will, at any
time and from time to time, upon written request therefor, execute and deliver
to Buyer such documents as Buyer may reasonably request in order to fully assign
and transfer to and vest in Buyer all of the property conveyed pursuant to this
Bill of Sale and rights of Seller intended to be transferred and assigned
hereby.

 

3.           Attorneys’ Fees. If any action or proceeding is commenced by either
party to enforce its rights under this Bill of Sale, the prevailing party in
such action or proceeding shall be awarded all reasonable costs and expenses
incurred in such action or proceeding, including reasonable attorneys’ fees and
costs, in addition to any other relief awarded by the court.

 

4.           Counterparts; Facsimile. This Bill of Sale may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Bill of Sale, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 



 

 

5.           Governing Law; Binding Effect. This Bill of Sale shall be governed
by and interpreted in accordance with the laws of the State of Texas and shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered as of
the day and year set forth above.

 



  SELLER:   ,         BY:       Name:     Title:         BUYER:   ,         BY:
      Name:     Title:

 



 

 

Schedule 1.1(iv)

 

LIST OF Contracts

 

None

 



 

 

Schedule 6.1(iv)

 

LIST OF SECURITY DEPOSITS

 



 

 

Schedule 6.1(vI)

 

LIST OF VIOLATIONS

 

None

 



 

 

Schedule 6.1(X)

 

LIST OF outstanding leasing commissions, all tenant improvements allowances, and
all unexpired rent credits and free rent and any other tenant inducements costs

 

NOTE:There is a $470,902.97 liability due to tenant for a real estate tax
deposit paid at closing.

 

 